Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
This is a Notice of Allowance.

The application filed April 27, 2017 is a reissue application of 13/400,202 (U.S. Patent No. 9,020,912 issued April 28, 2015).

A decision was issued by the PTAB on February 20, 2021.  

The rejection of claims 1-56 pre-AIA  35 U.S.C. 102(b) as being anticipated by Koifman et al. (U.S. Patent Application Publication No. 2010/0017423, published January 21, 2010, hereinafter Koifman) has been withdrawn based on the PTAB decision issued 2/10/2021.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,020,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Status of Claims
Claims 1-24 are allowable (a copy of the current state of these claims has been included in this action as an appendix).
Claims 25-56 have been canceled as a result of the decision of the Board of Patent Appeals and Interferences dated February 10, 2021 (see examiner’s amendment below).

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Claims 25-56 have been canceled as a result of the decision of the Board of Patent Appeals and Interferences dated February 10, 2021.
In the claims:
25.-56. 	(Canceled by the examiner) 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding claims 1-24, the determination by the PTAB in the decision mailed February 10, 2021 is as follows:  
We agree with the Examiner’s findings to the extent that we agree Koifman describes a mapping between an original object data and compressed blocks of object data and Koifman’s mapping is based on an object identifier, start offset, and length. However, we determine that compressed domain to map from an uncompressed domain mapping to the compressed domain while Koifman’s mapping at best uses object identifier, start offset, and length in the uncompressed domain to map from the compressed domain mapping to the uncompressed domain.
We agree with Appellant that the language of claim 1 requires a “mapping” to identify a particular compressed section based on the object identifier, start offset, and length values, and we disagree with the Examiner’s reasoning that Koifman is sufficient to show such a “mapping.” We do not find in the Examiner’s reasoning the “mapping” relationship as is claimed.
				(pages 33 and 34 of PTAB Decision mailed 2/10/2021)
Thus, the prior art of record fails to properly disclose, “generating, by the network traffic management apparatus, a mapping of each of the plurality of compressed blocks to a corresponding portion of the object data, wherein every corresponding portion of the object data is represented in the mapping by an object identifier for the object, a start offset, and a length that corresponds to a size of the portion of the object data ; and servicing, by the network traffic management apparatus, at least one subsequent data access request for one of the portions of the object data, the servicing comprising obtaining at least the requested portion of the object data from the mapped one of the plurality of compressed blocks based on the object identifier, the start offset and the length” (as found in claim 1, similar limitations found in the other independent claims) in combination with the other features of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992